    Case: 4:20-cv-01096-SRC Doc. #: 3 Filed: 10/12/20 Page: 1 of 3 PageID #: 62




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CASSIE GREEN a.k.a                  )
CASSIE HAYES-MCDONALD,              )
                                    )
                Plaintiff,          )
                                    )
v.                                  )
                                    )
EQUIFAX INFORMATION SERVICES,       )
LLC; AMERICOLLECT, INC.;            )                             CIVIL ACTION NO.
PENNSYLVANIA HIGHER EDUCATION       )                               4:20-CV-01096
ASSISTANCE AGENCY PARENTS’          )
ASSOCIATION, INC.; FIRST PREMIER    )
BANK; BARCLAYS BANK DELAWARE;       )
ALLY FINANCIAL, INC.; AND COMENITY, )
LLC,                                )
                                    )
                Defendants.         )

                        DEFENDANT COMENITY, LLC’S
                MOTION TO COMPEL ARBITRATION AND TO DISMISS

          COMES NOW Defendant Comenity, LLC (“Comenity”) and hereby moves this Court to

compel arbitration and to dismiss the claims asserted against Comenity by Plaintiff Cassie Green

a/k/a Cassie Hayes-McDonald (“Plaintiff”), stating as follows:

          1.    The claims in this case relate to a Torrid credit card that Plaintiff opened with

Comenity’s subsidiary, Comenity Bank.

          2.    When Plaintiff opened the Torrid credit card account with Comenity, one of the

documents Plaintiff consented to was an account agreement that included an arbitration provision.

          3.    Under the express terms of the arbitration provision, Plaintiff agreed that any

dispute between her and Comenity would be subject to arbitration.

          4.    Despite the clear language of the arbitration provision, Plaintiff filed this lawsuit

against Comenity in this Court, alleging that Comenity violated the Fair Credit Reporting Act



44224946 v1
    Case: 4:20-cv-01096-SRC Doc. #: 3 Filed: 10/12/20 Page: 2 of 3 PageID #: 63




(“FCRA”) by failing to conduct a proper investigation of Plaintiff’s dispute and by failing to

review all relevant information available to it. See Compl. ¶¶ 76-77, 83-84.

          5.     Because these claims are covered by a valid and binding arbitration provision

between the parties, Comenity moves this Court to compel Plaintiff’s claims against it to

arbitration and to dismiss those same claims.

          6.     Comenity’s Suggestions in Support of this Motion are being filed simultaneously

herewith and are incorporated by reference herein.

          WHEREFORE, Comenity requests that this Court enter an Order compelling Plaintiff’s

claims against Comenity to arbitration and dismissing Plaintiff’s claims against Comenity.

          Respectfully submitted this 12th day of October, 2020.


                                           /s/ Ryan S. Rummage
                                           Ryan S. Rummage (Missouri Bar No. 69871)
                                           BURR & FORMAN LLP
                                           420 North 20th Street, Suite 3400
                                           Birmingham, Alabama 35203
                                           Telephone: (205) 251-3000
                                           Facsimile: (205) 458-5100
                                           rrummage@burr.com

                                           Attorney for Defendant
                                           COMENITY, LLC




                                                  2
44224946 v1
    Case: 4:20-cv-01096-SRC Doc. #: 3 Filed: 10/12/20 Page: 3 of 3 PageID #: 64




                                CERTIFICATE OF SERVICE

        I hereby certify that I have served a copy of the foregoing document by Notice of Electronic
Filing on all counsel of record on this the 12th day of October, 2020:



                                                             s/ Ryan S. Rummage
                                                             OF COUNSEL




                                                 3
44224946 v1
